In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Dover which, after a hearing, denied petitioner’s application for a special use permit, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Delaney, J.), dated January 20, 1984, which dismissed the proceeding.
Judgment affirmed, with costs.
The Town Board denied petitioner’s application for a special use permit to commence a large quarrying operation, finding the project did not meet the requirements of the local zoning law. The Board stated that the visual impact of the removal of woods and baring of large cross sections of rock would be aesthetically *785disturbing and not adequately mitigated by petitioner’s screening proposals. It stated that blast noise would significantly intrude upon residences in the neighborhood. The Board found that these impacts would have a long-term effect over the life of the project. Its findings are rationally supported by the record, and its determination was not arbitrary or capricious (Matter of Cowan v Kern, 41 NY2d 591).
Petitioner’s claims that the quarrying project was a nonconforming use in existence when the local zoning law was enacted in 1978 and that the requiring of a special use permit is an unconstitutional taking (see Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278) were not presented to Special Term in this proceeding and are, therefore, not properly raised on appeal. In fact, that issue was litigated in a separate article 78 proceeding between these parties. Any arguments should be asserted, if still timely, in that proceeding.
We have examined petitioner’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.